Name: 2012/828/EU: Council Decision of 13Ã November 2012 on the conclusion of the Agreement between the European Union and New Zealand amending the Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand
 Type: Decision
 Subject Matter: international affairs;  technology and technical regulations;  marketing;  Asia and Oceania;  European Union law;  European construction
 Date Published: 2012-12-22

 22.12.2012 EN Official Journal of the European Union L 356/1 COUNCIL DECISION of 13 November 2012 on the conclusion of the Agreement between the European Union and New Zealand amending the Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand (2012/828/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand (1) entered into force on 1 January 1999 (2). (2) In accordance with Council Decision 2011/464/EU (3), the Agreement between the European Union and New Zealand amending the Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand (the Agreement) was signed by the Commission on 23 February 2012, subject to its conclusion. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Agreement should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and New Zealand amending the Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to proceed, on behalf of the Union, to transmitting the diplomatic notes provided for in Article 2 of the Agreement, in order to express the consent of the Union to be bound by the Agreement (4). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 13 November 2012. For the Council The President V. SHIARLY (1) OJ L 229, 17.8.1998, p. 62. (2) OJ L 5, 9.1.1999, p. 74. (3) OJ L 195, 27.7.2011, p. 1. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.